     Case 8:20-cv-02500-CEH-JSS Document 2 Filed 10/30/20 Page 1 of 2 PageID 6




                                  UNITED STATES DISTRICT COURT
                                   MIDDLE DISTRICT OF FLORIDA
                                         TAMPA DIVISION


LARRYEL LANIER WILLIAMS,

         Petitioner,

v.                                                                         Case No. 8:20-cv-2500-T-36JSS

LAUREL M. LEE,

      Respondent.
_____________________________/

                                                      ORDER

         Before the Court is Petitioner’s Motion to Sanction (Doc. 1) which is construed as a

petition for the writ of mandamus.1 Petitioner, a Florida prisoner, petitions the Court to direct

Respondent (Florida’s Secretary of State) to comply with his request to provide him copies of

oaths of office of several state officials. Petitioner contends that he is entitled to copies of the

oaths of office under Florida’s public records law.

         Although United States district courts have jurisdiction in actions in the nature of

mandamus pursuant to 28 U.S.C. § 1361 to compel United States officials to perform their

duties,2 United States courts do not have jurisdiction to issue writs of mandamus to direct state

officials in the performance of their duties. Lamar v. 118th Judicial Dist. Court, 440 F.2d 383

(5th Cir. 1971) (concluding that federal courts have no general power to issue writs of mandamus


         1
          “The writ of mandamus is an order directing a public official or public body to perform a duty exacted
by law.” United States v. Denson, 603 F.2d 1143, 1146 (5th Cir. 1979).

         2
            See 28 U.S.C. § 1361 (“The district courts shall have original jurisdiction of any action in the nature of
mandamus to compel an officer or employee of the United States or any agency thereof to perform a duty owed to
the plaintiff.”) (emphasis added).


                                                           1
  Case 8:20-cv-02500-CEH-JSS Document 2 Filed 10/30/20 Page 2 of 2 PageID 7




to compel state judicial officers to perform their duties);3 Campbell v. Gersten, 394 F. App’x

654 (11th Cir. 2010) (unpublished) (“The district court also lacked authority to issue a writ of

mandamus to compel the state court and its officers to reinstate his motions to vacate and

consider those motions on the merits.”) (citing Lamar, 440 F.2d at 384).

        Because Respondent is a state official, this Court has no mandamus jurisdiction over her.

Consequently, this Court lacks authority to grant the relief requested by Petitioner.

        Accordingly, Petitioner’s construed motion for the writ of mandamus (Doc. 1) is

DENIED. The Clerk is directed to enter judgment against Petitioner and close this case.

        DONE AND ORDERED in Tampa, Florida on October 30, 2020.




Copies to: Petitioner, pro se




        3
          Fifth Circuit decisions handed down prior to October 1, 1981, are binding precedent upon this Court.
Bonner v. City of Prichard, 661 F.2d 1206, 1209 (11th Cir. 1981) (en banc).



                                                        2
